The Mobile  Ohio Railroad Company appeals from a judgment of one hundred fifty dollars against it and in favor of the appellee, Charlie Flannagan, as damages for the delay in the delivery of a suit case transported as baggage by the railroad from Corinth, Miss., to Ramer, Tenn.
The appellee, Flannagan, with his wife and three small children, purchased tickets and boarded the appellant's passenger train at Corinth, Miss., to go to Ramer, Tenn., a few miles away. He checked as baggage a suit case which contained some of his clothes, and also some of the wearing apparel of other members of the family, and a pair of braces used on the feet and ankles of the appellee's baby.
When Flannagan and his family got off at Ramer, they called on the agent for the suit case, and found that it had not been put off at that station, but had been carried on to another station further north. The suit case was not returned to Ramer until after about twenty-four hours' delay; in fact, Flannagan went to the station above Ramer after the suit case and brought it back with him.
The suit case contained usable wearing apparel for appellee and the members of his family, and it appears that Flannagan was deprived of the use of certain clothes that he needed and would have used during the delay of twenty-four hours before he recovered the suit case. It is shown also that the braces which were used upon the feet of the baby to remedy a crippled condition were *Page 16 
in the suit case, and the baby was deprived of their use during the delay of the delivery of the suit case.
There is some incompetent testimony in the record with reference to what one agent said personally about another agent of the company as to the delay of the baggage, but we shall eliminate all such irrelevant matter from a discussion of this appeal.
The plaintiff claimed certain damages according to the bill of particulars filed. The chief items of damage claimed are for "mental worry" on account of the delay in the delivery of the suit case, two hundred dollars; and seven hundred dollars as punitive damages for the gross negligence of the railroad company in its failure to promptly derived the suit case at the point of its destination. The other items of small damage claimed, amounting to five dollars and four cents, seem to have failed on account of insufficient proof to sustain them, so we shall dismiss them from our consideration.
The lower court granted an instruction telling the jury that they should find damages for the appellee on the ground of "mental worry" in connection with the delay in the delivery of the suit case; and the appellant railroad company contends this was error. An instruction for punitive damages was asked for by the plaintiff below, but refused by the court, and the appellee cross-appeals on this point.
It will be observed that the transportation of the suit case was in interstate commerce; that is, from Corinth, Miss., to Ramer, Tenn. Therefore the federal law relative thereto must be applied in the case both as to the question of whether damages are recoverable for "mental worry" alone and whether the principal may be held for punitive damages for the willful act of an agent where the principal does not participate therein, nor authorize or ratify such act.
Under both state and federal authorities there can be no recovery for mere "mental worry" disconnected from physical injury. Therefore we are clearly of the opinion *Page 17 
that no recovery can be had for "mental worry" in the case before us, and that the lower court erred in granting the instruction permitting a recovery upon this ground.
As to the question presented by the cross-appeal, of whether punitive damages are recoverable in the case, it is our opinion the lower court was correct in refusing to permit the jury to assess punitive damages. The competent evidence in the case was insufficient to warrant the infliction of punishment for the negligence of the railroad company in failing to deliver the suit case until after twenty-four hours' delay; and, more than this, there can be no recovery of exemplary damages against the principal for the willful negligence of the agent (if it be conceded that there was willfulness in this case), because there was no participation in, no authorization of, nor ratification of, the act of the servant by the master in this case. Therefore the lower court was right in denying punitive damages.
We think this record shows a case where the plaintiff is entitled to recover actual damages, in a small amount, for personal inconvenience suffered by him, and the loss of the use of his clothes during the time of the delay of the suit case, and that he should have had a recovery to that extent, together with the costs of court. The suit is for the damage to appellee, Charlie Flannagan, himself, and not for injury or damage to the members of his family. Therefore we think the judgment for one hundred fifty dollars must be reversed and the case remanded for a new trial on the question of the amount of damages alone.
Reversed and remanded. *Page 18